      Case 2:18-cv-10053-DMG-GJS Document 31 Filed 09/24/19 Page 1 of 1 Page ID #:159
2 AO 121 (6/90)
TO:

                   Register of Copyrights                                                            REPORT ON THE
                   Copyright Office                                                          FILING OR DETERMINATION OF AN
                   Library of Congress                                                              ACTION OR APPEAL
                   Washington, D.C. 20559                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                      COURT NAME AND LOCATION
        ✔ ACTION
        G                   G APPEAL                                   8QLWHG6WDWHV'LVWULFW&RXUW&HQWUDO
DOCKET NO.                       DATE FILED                            :HVWVW6WUHHW
CV 18-10053 DMG (GJSx)               11/30/2018                        /RV$QJHOHV&DOLIRUQLD
PLAINTIFF                                                                          DEFENDANT
686$1 1,&+2/621 +2)+(,1=                                                           6+287 )$&725< //& HW DO




       COPYRIGHT
                                                             TITLE OF WORK                                                AUTHOR OR WORK
    REGISTRATION NO.

1 /3                          ,QYDVLRQ RI WKH 6DXFHU0HQ                                                     6XVDQ 1LFKROVRQ +RIKHLQ]

2 /0 /3                      , :DV D 7HHQDJH )UDQNHQVWHLQ                                                   6XVDQ 1LFKROVRQ +RIKHLQ]

3 9$X                      , :DV D 7HHQDJH :HUHZROI                                                       6XVDQ 1LFKROVRQ +RIKHLQ]

4 9$X                      ,W &RQTXHUHG WKH :RUOG                                                         6XVDQ 1LFKROVRQ +RIKHLQ]

5 9$X                      7KH $PD]LQJ &RORVVDO 0DQ                                                       6XVDQ 1LFKROVRQ +RIKHLQ]

/0/3              $SDFKH:RPDQ                                                           6XVDQ1LFKROVRQ+RIKHLQ]
      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                    INCLUDED BY
                                          G Amendment                 G Answer               G Cross Bill             G Other Pleading
       COPYRIGHT
                                                             TITLE OF WORK                                                AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                      .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                 WRITTEN OPINION ATTACHED                                       DATE RENDERED

            G
            X Order         G Judgment                                     G Yes        G
                                                                                        X No                                        9/24/2019

CLERK                                                         (BY) DEPUTY CLERK                                              DATE

                  KIRY K. GRAY                                                     G. Kami                                          9/24/2019
                   1) Upon initiation of action,               2) Upon filing of document adding copyright(s),       3) Upon termination of action,
                      mail copy to Register of Copyrights         mail copy to Register of Copyrights                    mail copy to Register of Copyrights
DISTRIBUTION:
                   4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
